Citation Nr: 0108725	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 10 percent for a low back disability.

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969 and from May 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Louisville, Kentucky, Regional Office, (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for a low back disability assigning a 10 
percent evaluation effective December 20, 1996.

The Board notes that by a rating decision dated January 2000 
service connection was granted for the claim of post-
traumatic stress disorder (PTSD) and the veteran was assessed 
a 10 percent evaluation effective September 25, 1997.  
Records from the Department of the Army, U.S. Army and Joint 
Services Environmental Support Group dated January 2000 were 
received by the RO who issued a rating decision dated March 
2000 continuing the veteran's 10 percent evaluation for PTSD.  
Subsequent to certification of the current issue to the 
Board, the veteran sent additional evidence dated June 2000 
regarding PTSD.  In that correspondence the veteran contends 
that his PTSD has worsened and submitted additional medical 
evidence.  In addition, the veteran seeks an earlier 
effective date for the assignment of his PTSD.  All issues 
concerning PTSD are referred to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran's service connected low back disability is 
manifested by moderate impairment with pain.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent disability 
evaluation for the veteran's service-connected low back 
disability have been met.  38 U.S.C.A. §§ 1155 5107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran contends that his low back disability is more 
severe than contemplated by the 10 percent evaluation 
assigned.  This is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception 
with the initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999).  The Fenderson case requires consideration 
be given to staged ratings in claims arising out of the 
original grant of service connection.  The severity of the 
veteran's disability must be evaluated from the effective 
date of service connection through the present.  Fenderson, 
12 Vet. App. at 125-127, citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes an 
April 1998 VA examination report, which the Board finds to be 
adequate for rating purposes.  The Board concludes that the 
discussions in the rating decision, statement of the case and 
letters have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of he result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

At his April 1998 VA examination the veteran reported pain in 
his low back radiating down his left leg to his foot.  The 
pain was more severe with prolonged standing or with lifting.  
The veteran denied any bowel or bladder symptoms associated 
with this problem.  The veteran reported taking aspirin for 
pain or Motrin when the pain was more severe.  The 
examination showed no obvious deformity of the lower spine 
noted with 1+ tenderness to palpation over the lower back at 
the level of 3-4.  There was slight tenderness over the left 
sciatic notch.  Range of motion was forward flexion to 75 
degrees and backward extension to 10 degrees.  Left lateral 
flexion was to 25 degrees, right lateral flexion was to 25 
degrees, and trunk rotation was to 30 degrees.  X-ray of the 
lumbar spine revealed spondylolysis and spondylolisthesis.  
The impression was degenerative disc space narrowing and 
spondylolysis with a Grade I anterior spondylolisthesis at 
L5-S1.  The diagnosis was chronic low back pain.

The veteran's low back condition is currently rated as 10 
percent disabling under the provisions of Diagnostic Code 
5295, lumbosacral strain, which provides that lumbosacral 
strain with characteristic pain on motion is assigned a 10 
percent evaluation, and lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, is assigned a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  
Moreover, the veteran's low back strain may be rated under 
Diagnostic Code 5293, intervertebral disc syndrome (IDS).  
Diagnostic Code 5293 provides a 10 percent evaluation for 
mild IDS.  A 20 percent disability evaluation is warranted 
for moderate IDS with recurring attacks. A 40 percent 
disability evaluation is warranted for severe IDS involving 
recurring attacks, with intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.

It is apparent that the veteran has lower back pain, as 
demonstrated by the subjective complaints reported by the 
veteran and the objective findings elicited at the time of 
the VA examination.  After carefully considering both the 
limitation of the range of motion of the lumbar spine and the 
objectively demonstrated pain and discomfort (which clearly 
accounts for some functional loss), the Board finds that 
there is a question as to which of two disability evaluations 
most nearly approximates the veteran's overall disability 
picture.  38 C.F.R. § 4.7.  Resolving all reasonable doubt as 
to the evaluation to be assigned for the veteran's back 
disability in the veteran's favor, 38 C.F.R. § 4.3, the Board 
concludes that a 20 percent evaluation for the veteran's back 
disability under Diagnostic Code 5293 is appropriate.  See 
DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45.

The medical records show that the veteran's disability 
picture corresponds to a 20 percent evaluation under 
Diagnostic Code 5293; however, the evidence does not show 
severe symptomatology, which would warrant a 40 percent 
evaluation under Diagnostic Code 5293.


ORDER

A 20 percent evaluation for a low back disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

